Citation Nr: 0313970	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  95-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for the period from May 
22, 2002, for service-connected left knee meniscectomy with 
degenerative joint disease, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952. 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision by the RO in 
New York, New York, which denied an increased rating for left 
knee meniscectomy with degenerative joint disease 
(hereinafter left knee disability).  The veteran filed a 
notice of disagreement in May 1994, and after issuance of a 
statement of the case in February 1995, timely perfected an 
appeal.

The left knee has been previously rated under Diagnostic 
Codes 7804 and 5259, and the rating was increased to 20 
percent under diagnostic code 5257 by rating decision of 
April 1988, which remained unchanged.  In a July 2002 rating 
decision, the RO increased the rating from 20 percent to 30 
percent under diagnostic codes 5010-5261, effective from May 
22, 2002.  The new diagnostic code is applicable to arthritis 
demonstrated by limitation of motion of the affected part.

Inasmuch as a higher evaluation is available for the 
musculoskeletal disability, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
appeal continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


REMAND

When this case was first before the Board in October 2002, 
the Board issued a decision denying a rating greater than 20 
percent prior to May 22, 2002, and ordered further 
development for evaluation of the left knee disability for 
the period after May 2002.  

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  Pursuant to its development request, 
additional medical evidence dated in February 2003 has been 
received at the Board.  Thus any decision herein would be 
based in part on evidence developed by the Board pursuant to 
the invalidated regulation.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO should undertake any other 
development it determines is 
required under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and 38 
C.F.R. § 3.159 (2002).  

2.	The RO should then consider all the 
evidence, including all additional 
evidence received pursuant to the 
Board's development, and 
readjudicate the issue on appeal.  
If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), and provided an appropriate 
opportunity to respond before the 
claims folder is returned to the 
Board for further appellate 
consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




